United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2574
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Nebraska.
Robert S. Hermanson,                       *
                                           *   [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                            Submitted: November 28, 1997.
                                Filed: December 8, 1997
                                     ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        After Robert S. Hermanson pleaded guilty to transporting stolen property in
interstate commerce, in violation of 18 U.S.C. § 2314, the district court1 sentenced him
to 21 months imprisonment and three years supervised release; Hermanson&s period of
supervised release commenced in February 1996. Hermanson subsequently admitted
in open court that he had violated his supervised release conditions by, inter alia, failing
to refrain from possessing and using alcohol; nevertheless, at the March 24, 1997
dispositional hearing, the court continued Hermanson&s supervision, cautioning him that


       1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
he could be imprisoned if he were again to violate his supervised release conditions.
The district court subsequently received information that Hermanson had again violated
his supervised release conditions, and at the ensuing revocation hearing, Hermanson
admitted--and the court found--that he had again used alcohol. Although Hermanson
had a recommended Guidelines imprisonment range of 3 to 9 months under U.S.
Sentencing Guidelines Manual § 7B1.4(a), p.s. (1995), the court revoked Hermanson&s
supervised release and sentenced him to 24 months imprisonment, with a
recommendation to the Bureau of Prisons that Hermanson receive intensive treatment
for alcohol abuse as Hermanson required “long-term, intensive treatment for alcohol
abuse in a highly structured environment.” Hermanson now challenges his sentence,
and we affirm.

       We first note that Hermanson&s sentence does not exceed the maximum
authorized under the revocation statute, see 18 U.S.C. §§ 3583(e)(3); 3559(a)(3); 2314,
and that the district court was not bound to impose a term of imprisonment within the
range recommended under Chapter 7 of the Guidelines, see United States v. Carr, 66
F.3d 981, 983 (8th Cir. 1995) (per curiam) (because Chapter 7 of Guidelines serves
nonbinding, advisory role, the “district court is free to depart from Chapter 7&s
suggested sentences when, in its considered discretion, such a departure is warranted”).
Given the court&s desire to afford Hermanson a serious opportunity for alcohol
treatment, we cannot say the court abused its discretion in imposing the revocation
sentence it did. See 18 U.S.C. § 3583(e) (requiring consideration of factors set forth
in, inter alia, 18 U.S.C. § 3553(a)(1) and (a)(2)(D)); 18 U.S.C. § 3553(a)(1) (court shall
consider history and characteristics of defendant); 18 U.S.C. § 3553(a)(2)(D) (need to
provide defendant with necessary medical care or other correctional treatment in most
effective manner is factor for consideration); United States v. Grimes, 54 F.3d 489, 492
(8th Cir. 1995) (standard of review); United States v. Thornell, No. 97-1534, 1997 WL
693050, at *1-2 (8th Cir. Nov. 6, 1997) (14-month sentence imposed upon revocation
of defendant&s supervised release when suggested Guidelines imprisonment range was
3 to 9 months was neither unreasonable nor abuse of discretion, because district court

                                           -2-
properly determined halfway house was insufficient for defendant who required
intensive and continuous drug treatment).

       Finally, we reject Hermanson&s contention that the district court failed to consider
applicable policy statements, as the hearing transcript clearly demonstrates the court did
so.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-